Citation Nr: 1431099	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  06-08 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as due to an undiagnosed illness or an unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran served in the Alabama National Guard (ANG) with various periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), including September 1985 to December 1985, November 1990 to June 1991, and February 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the case for additional development in April 2010.  

In March 2013, the Board issued a decision, denying service connection for obstructive sleep apnea, to include as due to an undiagnosed illness or an unexplained chronic multisymptom illness.  The Veteran appealed that portion of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the parties filed a joint motion for remand.  By Order dated in February 2014, the Court granted the joint motion, thereby vacating the portion of the Board's March 2013 decision that denied service connection for obstructive sleep apnea, and remanding for compliance with the instructions in the joint motion.

In March 2013, the Board also issued a remand for the claims for service connection for foot and toenail fungus and for a rating in excess of 30 percent for migraine headaches, in order for additional development to be conducted.  Review of the Veteran's efolder (Virtual VA and VBMS) reveals that by August 2013 rating decision, the RO granted service connection for bilateral onychomycosis, claimed as foot and toenail fungus and assigned a 0 percent rating, effective June 25, 2004, and granted an increased, 50 percent rating, for migraine headaches, effective July 9, 2011.  The appeal for service connection for foot and toenail fungus is therefore resolved.  With regard to the claim for an increased rating for migraine headaches, that issue has not been certified back to the Board, and therefore, will not be addressed herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the January 2014 joint motion for remand (JMR), the parties agreed that the Board did not rely on the current version of 38 C.F.R. § 3.317 and did not discuss whether the Veteran's diagnosed sleep apnea was "a diagnosed illness without conclusive pathophysiology or etiology."  First, the parties to the JMR noted that the Board's reliance on the old version of 38 C.F.R. § 3.317 was improper because the amended version granted additional authority to VA adjudicators to determine whether an illness qualified as a medically unexplained chronic multi-symptom illness.  The parties noted that the amended version had the effect of delegating to VA adjudicators the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii) in the same manner as they make other determinations necessary in deciding claims.  Pursuant to 38 C.F.R. § 3.317(a)(2)(ii), a medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Second, the parties noted that the fact that the Veteran's claimed symptoms have been associated with a known diagnosis (sleep apnea) does not preclude a finding that they are part of an unexplained chronic multisymptom illness, and that the Board failed to discuss whether Veteran's sleep apnea was an illness "without conclusive pathophysiology or etiology."  See 38 C.F.R. § 3.317(a)(2)(ii).  

In light of the order granting the joint motion for remand and the need for VA adjudicators to address whether the Veteran's sleep apnea qualifies as a medically unexplained chronic multi-symptom illness, the Board finds that a remand is warranted in order to obtain a medical opinion regarding whether the Veteran's sleep apnea has a conclusive pathophysiology or etiology.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide identifying information regarding any recent treatment he has received for his sleep apnea and related symptoms.  With any assistance needed from the Veteran, obtain records from any identified treatment providers.  Negative replies should be requested.

2.  Forward the claims folder, including a copy of this remand, to the examiner who conducted the December 2010 VA examination for a supplemental opinion.  Request that the examiner review the claims folder again, and to note that such review has been accomplished.  If the prior examiner is not available or is unable to provide a supplemental opinion, forward the claims folder and a copy of this remand to another appropriate examiner(s) for the requested medical opinions noted below.  

The examiner should be asked to provide an opinion as to whether the Veteran's sleep apnea has a conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  The examiner must explain the rationale for any opinion(s) given.  If any opinion requested cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, along with an explanation.

3.  Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

